Citation Nr: 0726048	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-40 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from April 1974 to February 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.



FINDINGS OF FACT

1.  The veteran's hepatitis C is not related to his period of 
service.

2.  An acquired psychiatric disorder has not been related to 
his period of service, nor has any such disorder been 
etiologically related to any service-connected disability.



CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. § 3.159 (2006).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor is such a disorder proximately due 
to or  the result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303(c), 3.310(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In October 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The October 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2005 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra, distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.").  Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Hepatitis C

The veteran contends that he has hepatitis C as the result of 
dirty needles used to vaccinate him in service, although he 
acknowledges that he was unaware that he was positive for 
this disorder until 2000, many years after separation from 
service.  He has denied that any post-service drug abuse, 
alcohol use, or a tattoo obtained in the 1980's played any 
role in the development of this disorder, which  was first 
detected in 2000 during a routine examination in prison.

The veteran's service medical records (SMRs) are silent as to 
any complaints of, or treatment for, hepatitis C.  The April 
1974 entrance examination and the February 1975 separation 
examination were both within normal limits.

VA provided the veteran with a medical examination in August 
2004.  He admitted to drug use from 1975 to 1993, when he 
said he had stopped using all drugs.  He denied any 
intravenous (IV) drug use, blood transfusions, or relations 
with multiple sex partners.  He was not a medic in service, 
and was thus not exposed to any blood.  He said that he had 
been told that his liver was larger than normal.  Upon 
special liver examination, it was again noted that he had 
denied any transfusions or other exposure to blood in 
service, and denied engaging in sexual relations with drug 
addicts.  He commented that he had a tattoo and an ear 
piercing; he also noted that his step-brother was an IV drug 
user.  He said that he had used alcohol since childhood, when 
his father would give him whiskey to help him sleep.  The 
objective clinical examination did not note any clear 
evidence of liver disease.  There were no risk factors 
referred to in service.  It was noted that all of his 
reported risk factors had occurred after service, to include 
a tattoo done in the 1980's, and a relative who used IV 
drugs.  The examiner commented that the veteran would have 
greater liver involvement at present time if had contracted 
hepatitis 30 years before, while he was in service, 
particularly in light of his reported use of alcohol.  It was 
stated that "In my opinion the patient's HCV [hepatitis C 
virus] was acquired after he left the service as a result of 
a tattoo, his stay in prison or some other undisclosed 
exposure related to his brother in law."

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by describing 
events or disabilities that are susceptible of observation by 
lay persons, as discussed above.  Here, the veteran has 
contended that he has enlargement of the liver, a condition 
which he relates to hepatitis which he says began in service.  
He is competent to report his symptoms, but the Board does 
not believe that any specific liver disorder is subject to 
lay diagnosis.  Ascertaining the cause and etiology of 
hepatic symptoms, such as what disorder these symptoms could 
be related to, requires specialized medical training, which 
there is no evidence the veteran has in this case.  Nor has 
the veteran demonstrated the expertise needed to render an 
opinion as to medical causation (that is, the source of his 
diagnosed hepatitis C).  

Thus, the Board has carefully considered the veteran's 
assertion that his hepatitis C is related to vaccination 
injections that he was given in service.  However, the 
objective evidence of record clearly indicates that the risk 
factors that are most likely the source of his infection 
occurred after his discharge from service.  The medical 
opinion of record indicates that there were no indications of 
hepatitis C in service, but that the veteran was exposed to 
post-service risk factors, such as a tattoo, drug use, his 
prison stay, and possible exposure to a relative who used 
drugs.  We find this professional evidence to be both 
competent and credible.  As a result, this objective medical 
evidence must be given more weight than the veteran's 
unsupported contentions.

In light of the minimal weight to be afforded the veteran's 
contentions, these contentions are outweighed by absence of 
any medical evidence to support the claim.  Accordingly, the 
Board finds that the weight of the evidence is against 
finding a disease or injury in service and a causal nexus 
between his service and the diagnosed hepatitis C.  The 
preponderance of the evidence is thus against the claim for 
service connection for hepatitis C, and the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, supra.

B.  Acquired psychiatric disorder

The veteran also contends that he now suffers from an 
acquired psychiatric disorder as a result of the treatment 
for his hepatitis C.  He admits that there is no evidence of 
this disorder in the SMRs because it had not manifested until 
2002 to 2003.  He asserted that ever since his treatment with 
Interferon, he has suffered from residuals side effects, to 
include severe mood swings, depression, and bouts of 
confusion. 

The veteran's SMRs show that his entrance examination 
referred to a history of a "nervous stomach."  In January 
1975, he was seen by the psychiatric clinic after he had 
complained of stomach cramps, diarrhea, nausea, vomiting, and 
"nerves."  He said that his parents had divorced when he 
was four, that he had run away at age 14, and that had been 
arrested for drunk driving at the ages of 16 and 17.  Since 
joining the Navy, he had experienced difficulty adjusting to 
military life; he had had trouble getting along with 
superiors and with peers.  There was no evidence of a 
psychosis or a neurosis.  He was diagnosed with an immature 
personality; it was found that he would be an ineffective 
member of the service.  

The post-service treatment records do not show any diagnoses 
of any psychiatric disorders.  His history of an immature 
personality disorder in service was noted during the August 
2004 VA examination.  

Upon careful review of the evidence of record, the Board 
finds that service connection for an acquired psychiatric 
disorder has not been established.  The only disorder noted 
in service was a personality disorder.  Personality 
disorders, as such, as not diseases or injuries that are 
subject to service connection.  See 38 C.F.R. § 3.303(c).  In 
addition, no acquired psychiatric disorder has been 
diagnosed, despite his assertions that he has depression, 
bouts of confusion, and severe mood swings.  However, even if 
such a disorder was present, he has claimed that it is 
directly related to the treatment that he had received for 
his hepatitis C; unfortunately, the hepatitis C has not been 
service-connected and, therefore, any psychiatric complaints 
could not be service-connected as secondary to this disorder. 

As a consequence, the Board finds that the weight of the 
evidence is against the presence of a current disability, a 
disease in service, and a causal connection between any 
disorder and his period of service, or a service-connected 
disability.  The preponderance of the evidence is thus 
against the claim for service connection for an acquired 
psychiatric disorder, and, therefore, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303 (2006); Gilbert, supra.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


